Title: Discrimination between Present and Original Holders of the Public Debt, [19 February] 1790
From: Madison, James
To: 


[19 February 1790]

   
   Speaking against JM’s motion, Burke said that many officers and soldiers had received conspicuous marks of gratitude for their services, notably in appointments to civil offices.


Mr. Madison. If paper, or the honor of statues or medals, can discharge the debts of justice, payable in gold and silver, we can not only exonerate ourselves from those due to the original holders, but from those of the assignees; so far as paper goes, the latter have received the compensation. If honor can discharge the debt, they have received civil honors; look round to the officers of every government in the union, and you find them sharing equal honors with those bestowed on the original creditors: But, sir, the debt due in gold and silver, is not payable in honor nor appointments, nor in paper.
Gentlemen say it will work injustice; but are we not as much bound to repair the injustice done by the United States? Yet I do not believe the assertion has been established by any thing that has been urged in its support. The gentleman from Maryland, (Mr. Stone) acknowledges that there is a moral obligation to compensate the original holders; how will they get what he admits is their due? He is willing to make an effort by applying the resources of the country to that purpose; but if we are to judge by the sentiments of other gentlemen who have spoken on this occasion, we have little to expect from that quarter. Suppose the debt had depreciated to a mere trifle, and suppose the sale of the Western Territory had extinguished the certificates, let me ask, whether, if the United States had thus exonerated themselves from the obligation to the assignee, whether the claim of the original holder would not still remain in its full force in a moral view? But believing the point of justice to be exhausted, I will just add one remark upon the practicability: The transferred certificates, generally, will shew the names of the original holders, and here there is no difficulty. With respect to those granted to the heads of either of the five great departments, the books of the treasurer of loans, as well as the accounts of those departments now in the treasury will designate, with a great degree of accuracy, and this may be followed up by the usual mode of obtaining evidence; and I believe, every security may be provided against fraud in this case, as was provided in the case of the commissioners who were sent into the respective states for ascertaining and liquidating the claims of individuals. That there will be some difficulty I admit, but it is enough for me that it is not insuperable; and I trust, with the assistance which the cause of equity and justice will ever obtain from the members of the national legislature, they will easily be surmounted.
